Citation Nr: 0727486	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-30 068	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from March 1961 to 
February 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  


FINDING OF FACT

There is credible evidence corroborating the veteran's 
claimed in-service stressor, supporting a current diagnosis 
of PTSD.  


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (in pertinent part 
now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2007); see 38 C.F.R. § 3.159 (2006)) eliminated 
the requirement of a well-grounded claim and enhanced the 
notice and assistance to be afforded to claimants in 
substantiating their claims.  The Board has considered 
whether further development and notice is required under the 
VCAA.  The Board concludes that no useful purpose would be 
served by such action, and there is no harm to the veteran as 
this decision is wholly favorable to him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The veteran contends that his PTSD is related to stressful 
experiences in service, and he reports that during two 45-day 
periods in 1965 and 1966 his minesweeper, the USS Persistent, 
patrolled river inlets up and down the coast of Vietnam.  He 
recalls encountering bodies, called floaters, and on one 
occasion in particular, there were bodies of adults and 
children with limbs, head and appendages cut off.  His detail 
was to pull these bodies out of the water.  He states that he 
did talk to the chaplain and shipmates about it quite a bit.  
He also reports that he was shot at and was always on alert.  
He says that when he was discharged from service in 1967, he 
thought he had this under control, but all this came back in 
recent years, especially when he saw news accounts of cutting 
off heads, hands, limbs, and ears in Iraq.  

The veteran's service personnel records show that he served 
aboard the USS Persistent (MSO 491) from July 1964 to 
February 1967.  In December 1966 he received a commendation 
from the commanding officer of the USS Persistent in 
conjunction with a battle efficiency award received by the 
minesweeper in its Market Time duties.  An Internet article 
submitted by the veteran also shows the USS Persistent 
participated in Operation Market Time and describes it as an 
effort to stop the flow of supplies from North Vietnam into 
the south by sea with the participating ships patrolling up 
and down the coast of Vietnam, stopping junks that were 
suspected of smuggling arms and supplies.  

The U.S. Armed Service Center for Unit Records Research 
(CURR) (now U.S. Army and Joint Services Records Research 
Center (JSRRC)) was unable to verify the stressor described 
by the veteran stating that because it involved killing of 
civilians, it was extremely difficult to verify.  In its 
report, received at the RO in December 2005, CURR stated that 
to research these types incidents, an official report would 
have had to have been written and filed.  

Service medical records do not include any complaints of, or 
treatment for, a psychiatric disorder.  Post-service 
treatment records do show VA treatment for PTSD starting in 
September 2004 with the diagnosis based on the stressors 
outlined above.  In a letter dated in February 2006, a chief 
warrant officer who retired from the Navy in 1993 stated that 
he served with the veteran aboard the USS Persistent.  He 
reported that between August and September 1966, while the 
ship was assigned to Market Time patrol, they were patrolling 
the river inlets and up and down the coast of Vietnam.  He 
said that during one of these patrols, they came across 
several bodies that had been floating in the water for some 
time.  He said there were bodies of both adults and children 
and when they pulled the bodies from the water, they had to 
use grappling hooks and boat hooks.  The retired chief 
warrant officer said there were body parts missing, and it 
was a very graphic and gruesome situation.  He said it upset 
all of them when they pulled the bodies out of the water, but 
it seemed to bother the veteran more than others.  He said he 
knew the veteran had problems sleeping after this experience.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The 
diagnosis of a mental disorder must conform to the DSM-IV and 
be supported by the findings of a medical examiner.  See 
38 C.F.R. § 4.125(a).  

When considering the evidence as outlined above, the Board 
finds that the veteran did not engage in combat with the 
enemy, but he was exposed to stressful events.  Although 
service records do not confirm that the veteran came under 
hostile fire, his service records confirm that his ship, USS 
Persistent, participated in Operation Market Time.  The Board 
regards the veteran's fellow shipmate, who is a retired chief 
warrant officer, as credible.  His letter confirms that 
during Operation Market Time, they did pull floating bodies 
of adults and children with missing body parts from the water 
and that it was a graphic and gruesome situation.  This 
incident is the stressor upon which VA health care 
professionals have based the diagnosis of PTSD.  In light of 
the foregoing, and in the absence of any contradictory 
medical evidence, the Board finds that the veteran's PTSD is 
result of experiences during active service and concludes 
that that the criteria for establishing service connection 
for PTSD have been met.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


